          Case 1:20-cv-01851-DLF Document 7 Filed 08/24/20 Page 1 of 3




                        THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 CENTER FOR BIOLOGICAL DIVERSITY
 1411 K Street, NW, Suite 1300
 Washington, D.C. 20005,                          Case No.: 1:20-cv-01851
                       Plaintiff,

               v.

 COUNCIL ON ENVIRONMENTAL QUALITY
 730 Jackson Place, NW
 Washington, D.C. 20503,

 OFFICE OF MANAGEMENT AND BUDGET
 725 17th Street, NW
 Washington, D.C. 20503,

 U.S. DEPARTMENT OF THE INTERIOR,
 OFFICE OF THE SECRETARY
 1849 C Street, NW
 Washington, D.C. 20240,

 U.S. FISH & WILDLIFE SERVICE
 1849 C Street, NW
 Washington, D.C. 20240,

 BUREAU OF LAND MANAGEMENT
 1849 C Street, NW
 Washington, D.C. 20240,

 U.S. FOREST SERVICE
 1400 Independence Avenue, SW
 Washington, D.C. 20250,

                       Defendants.


                       AFFIDAVIT OF SERVICE OF COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 4(l), Plaintiff’s counsel hereby certifies that

service of the Summons and Complaint in the above-captioned case has taken place in the

following manner.




                                                                                                     1
            Case 1:20-cv-01851-DLF Document 7 Filed 08/24/20 Page 2 of 3




       1.       Defendant Council on Environmental Quality was served via certified mail

tracking number 70200640000023723004 on August 7, 2020. See Attachment A.

       2.       Defendant Office of Management and Budget was served via certified mail

tracking number 70200640000023723035 on August 21, 2020. See Attachment A.

       3.       Defendant U.S. Department of The Interior, Office of The Secretary was served

via certified mail tracking number 70200640000023723028 on August 17, 2020. See

Attachment A.

       4.       Defendant U.S. Fish & Wildlife Service was served via certified mail tracking

number 70200640000023722984 on August 3, 2020. See Attachment A.

       5.       Defendant Bureau of Land Management was served via certified mail tracking

number 70200640000023722960 on August 3, 2020. See Attachment A.

       6.       Defendant U.S. Forest Service was served via certified mail tracking number

70200640000023723011 on August 17, 2020. See Attachment A.

       7.       The United States Attorney for the District of Columbia was served via certified

mail tracking number 70200640000023722991 on August 3, 2020. See Attachment A.

       8.       The U.S. Attorney General was served by certified mail tracking number

70200640000023722977 on August 3, 2020. See Attachment A.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

DATED: August 24, 2020                               Respectfully submitted,
                                                     /s/ Paulo A. Lopes
                                                     Paulo A. Lopes (D.C. Bar No. 1012910)
                                                     Center for Biological Diversity
                                                     1411 K Street, NW, Suite 1300
                                                     Washington, DC 20005
                                                     (202) 849-8398
                                                     plopes@biologicaldiversity.org
                                                     Attorney for Plaintiff

                                                                                                   2
          Case 1:20-cv-01851-DLF Document 7 Filed 08/24/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, Paulo A. Lopes, hereby certify that on August 24, 2020, I sent a copy of the foregoing

Affidavit of Service via U.S. mail to:


COUNCIL ON ENVIRONMENTAL QUALITY
730 Jackson Place, NW
Washington, D.C. 20503,

OFFICE OF MANAGEMENT AND BUDGET
725 17th Street, NW
Washington, D.C. 20503,

U.S. DEPARTMENT OF THE INTERIOR, OFFICE OF THE SECRETARY
1849 C Street, NW
Washington, D.C. 20240,

U.S. FISH & WILDLIFE SERVICE
1849 C Street, NW
Washington, D.C. 20240,

BUREAU OF LAND MANAGEMENT
1849 C Street, NW
Washington, D.C. 20240,

U.S. FOREST SERVICE
1400 Independence Avenue, SW
Washington, D.C. 20250,

CIVIL PROCESS CLERK
UNITED STATES ATTORNEY’S OFFICE
555 Fourth Street, NW
Washington, D.C. 20530

ATTORNEY GENERAL
U.S. DEPARTMENT OF JUSTICE
950 Pennsylvania Ave, NW
Washington, D.C. 20530

DATED: August 24, 2020                           Respectfully submitted,

                                                 /s/ Paulo A. Lopes
                                                 Paulo A. Lopes (D.C. Bar No. 1012910)
                                                 Attorney for Plaintiff
                                                                                                   3
